COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-14-00001-CV


IN RE LABIB BASTA                                                   RELATOR


                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

      The court has considered relator’s emergency petition for writ of

mandamus and is of the opinion that relief should be denied.       Accordingly,

relator’s emergency petition for writ of is denied.

                                                      PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: January 3, 2014




      1
       See Tex. R. App. P. 47.4, 52.8(d).